UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7696


TASHEIK ASHANTI CHAMPEAN, a/k/a Douglas Howell,

                Plaintiff - Appellant,

          v.

MICHAEL RICH, d/b/a Acting Agents of the Commonwealth of VA;
ZACHARY TERWILLIGER, d/b/a Acting Agents of the Commonwealth
of VA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Anthony John Trenga, District
Judge. (1:16-cv-01254-AJT-MSN)


Submitted:   March 14, 2017                 Decided:   March 17, 2017


Before FLOYD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Tasheik Ashanti Champean, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tasheik Ashanti Champean, a/k/a Douglas Howell, appeals the

district court’s order dismissing his civil complaint as frivolous

under 28 U.S.C. § 1915A(b)(1) (2012).       We have reviewed the record

and find that this appeal is frivolous.        Accordingly, we dismiss

the appeal for the reasons stated by the district court.           Champean

v. Rich, No. 1:16-cv-01254-AJT-MSN (E.D. Va. filed Nov. 10, 2016

& entered Nov. 11, 2016).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    2